Citation Nr: 1009664	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-13 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel







INTRODUCTION

The Veteran had active service from June 1960 to June 1964.

This appeal to the Board of Veterans' Appeals (the Board ) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

In his Substantive Appeal, a VA Form 9, dated in May 2008, 
the Veteran indicated that he was dropping the issue of 
entitlement to a special home adaption grant.  Since an 
appeal was not fully perfected on that issue, there is no 
need to take further action at this time.

On the VA Form 9, he also checked that he wanted a hearing at 
the Board in Washington, D.C.  A hearing was scheduled for 
October 2008, and he was so informed, but did not appear for 
that hearing.   His request for a Board hearing therefore is 
considered withdrawn.  38 C.F.R. § 20.702(d) (2009).

Service connection is now in effect for post-total knee 
replacement, left knee, with limitation of extension, rated 
as 30 percent disabling; and post-total knee replacement, 
right knee, with limitation of extension, rated as 30 percent 
disabling.  A total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU) has been in effect since July 
31, 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the Veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 and 1/2 inches or more.  Also considered as 
loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.  

The phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches, or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible. 38 
C.F.R. § 3.809(d).

In a VA Form 21-4555, dated in May 2007, the Veteran reported 
that that his "home is already handicapped accessible with 
wide doors, handicapped toilet with handrails, shower with 
handrails and outside 24 foot aluminum ramp with handrails".  

In the VA Form 9, he reported further that the VA had 
installed the ramp in his front yard so he could use the 
wheelchair.  He indicated that what he now needed was for his 
house to be adapted so that he could get around using the 
wheelchair inside and into the bathroom.  The file is not 
clear as to under what auspices the VA already made the 
changes he describes.  

The Veteran stated in a VA Form 21-4138 dated in January 2008 
that he has to be on crutches all of the time at home and 
that he has been ordered by his VA physician to use the 
wheelchair due to the fact that he can not walk on cement 
over long distances even on his crutches.  

Clinical records confirm that he has been issued various 
upper and lower extremity splints, braces, crutches, etc.  It 
is currently unclear whether the VA physician under whose 
care he has been for some time has or has not ordered a 
wheelchair for him.

Moreover, clinical reports in the file in and since January 
2008 seem to show conflicting information as to whether he 
has a wheelchair (e.g., VA built a ramp presumably for a 
wheelchair), and/or whether he should be using it; it is also 
not clear when he is and is not, if ever, required to use his 
crutches or braces, etc.  

A determination was to be made in early 2008 after assessment 
for electrical mobility.  It was confirmed that he was unable 
to move on concrete.  Mobility is apparently also hindered 
somewhat by his use of an oxygen tank.  During the VA 
mobility assessment, when he did not have on his knee brace, 
he was able to ambulate 200 feet using a cane with the right 
hand, resting his weight on the right leg.  He was noted to 
have problems with falls and walked with a guarded gait.  The 
opinion was record that "it appears that electric  mobility 
may contribute to help patient decline on current condition. 
Occupational Therapy (OT) feels that the patient should 
continue to ambulate and use wife's electric mobility when he 
needs to ambulate more than 200 feet.  Electric motility is 
not recommended at this time."

At the time of his April 2008 clinic visit, he arrived via an 
electric wheelchair but was said to be able to walk short 
distances.  And while it does not make a difference to the 
regulations as to whom the chair belongs if in fact he is 
required to use one, it remains unclear whether the 
wheelchair was his or his wife's and if so, whether this was 
what has been otherwise described in the file as her scooter 
and whether the use is in opposition to or with the 
acquiescence of or under orders of his care-giver.  
 
The Veteran argues that he already fulfills the basic 
requirements for the benefit sought, and it is entirely 
conceivable that this may turn out to be the case, but based 
on the evidence now of record, this cannot be accurately 
assessed without further information. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to obtain from 
the pertinent VA facilities the complete 
VA clinical records and documentation 
relating to already-accomplished adaptive 
changes (by VA or otherwise) to his home 
including a ramp in the yard, etc.

2.  The RO should obtain the Veteran's VA 
Vocational Rehabilitation folder and 
associated it with the claims files.

3.  The RO should also arrange for the 
Veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of the 
Veteran's motility as it may impact the 
requirements cited above for the claimed 
benefit.  The physician is requested to 
review all medical records contained in 
the claims files, and provide a specific 
opinion as to whether it is at least as 
likely as not that the Veteran has the 
necessity for regular and constant use of 
a wheelchair, braces, crutches, or canes 
as a normal mode of locomotion although 
occasional locomotion by other methods may 
be possible.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

